Citation Nr: 0941200	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-06 595A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1949 rating decision that reduced the assigned 
evaluation for service-connected psychoneurosis, anxiety 
state, from 30 percent to 10 percent, effective December 20, 
1948.

2.  Whether there was CUE in a January 1949 rating decision 
that changed the name of the service-connected respiratory 
disability from pleurisy, chronic, with healed fractures of 
the 5th-8th ribs, to pleural cavity injuries with healed 
fractures of the 5th-8th ribs, and reduced the rating from 30 
percent to 20 percent, effective December 20, 1948.

3.  Whether there was CUE in a January 1949 rating decision 
that changed the name of the service-connected left upper 
extremity disability from scars of the posterior chest, 
Muscle Group XX, residuals of gunshot wounds, to wound of the 
left posterior chest, Muscle Group IV, and changing the 
assigned rating from 10 to 20 percent, effective December 20, 
1948.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from February 1943 
to December 1945.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO).  


FINDINGS OF FACT

1.  The reduction in the rating for psychiatric disability 
from 50 percent to 30 percent by rating decision in January 
1949, effective December 20, 1948, was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

2.  The change in name of the Veteran's respiratory 
disability from pleurisy, chronic, with healed fractures of 
the 5th-8th ribs, to pleural cavity injuries with healed 
fractures of the 5th-8th ribs and the reduction in the rating 
from 30 percent to 20 percent by rating decision in January 
1949, effective December 20, 1948, were supported by the 
evidence then of record and were consistent with VA law and 
regulations then in effect.

3.  The change in the name of the Veteran's left chest 
disability from scar of the posterior chest, Muscle Group XX, 
residuals of gunshot wounds, to wound of the left posterior 
chest, Muscle Group IV, and the assignment of a 20 percent 
rating, by rating decision in January 1949, effective 
December 20, 1948, were supported by the evidence then of 
record and were consistent with VA law and regulations then 
in effect.


CONCLUSIONS OF LAW

1.  The January 1949 rating decision did not contain CUE in 
reducing the rating for service-connected psychiatric 
disability from 30 percent to 10 percent.  38 C.F.R. § 3.105 
(2009).

2.  The January 1949 rating decision did not contain CUE in 
changing the name of the service-connected respiratory 
disability and in reducing the rating for the disability from 
30 percent to 20 percent.  38 C.F.R. § 3.105 (2009).

3.  The January 1949 rating decision did not contain CUE in 
changing the name of the service-connected left chest 
disability and in changing the rating for the disability from 
10 percent to 20 percent.  38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to clear and unmistakable error claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2005).

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2005).  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Only the law as it existed at the 
time of the rating decision may be considered.  See 38 C.F.R. 
§ 20.1403(b) (2009).  

The Veteran and his representative believe that CUE was 
committed when the January 1949 rating action reduced the 
rating for the Veteran's psychiatric disability and when it 
arbitrarily severed service connection for pleurisy and for a 
scar of the posterior chest, and that it was CUE to take 
these actions without adequate notification to the Veteran, 
as required by 38 C.F.R. § 3.105.

A March 1946 rating decision granted service connection for 
anxiety neurosis and assigned a 50 percent evaluation 
effective December 2, 1945; granted service connection for a 
scar of the posterior chest and assigned a 10 percent 
evaluation effective December 2, 1945; and granted service 
connection for a scar of the right upper arm and assigned a 
noncompensable evaluation effective December 2, 1945.  The 
Veteran's combined rating was 60 percent effective December 
2, 1945.

An October 1946 rating decision reduced the 50 percent 
evaluation for psychiatric disability, which was renamed as 
psychoneurosis, anxiety state, to 30 percent, effective 
December 29, 1946.  This rating decision also granted service 
connection for pleurisy with healed fractures of the 5th -8th 
ribs, residual of gunshot wounds, and assigned a 30 percent 
rating effective December 2, 1945.  Also service connected by 
the rating decision was a scar of the right scapula, residual 
of gunshot wounds, which was assigned a 10 percent rating 
effective December 2, 1945.  The Veteran's combined rating 
was 70 percent from December 2, 1945 through December 28, 
1946; a combined rating of 60 percent was effective beginning 
December 29, 1946.

The January 1949 rating decision in question did the 
following: Reduced the 30 percent rating for psychoneurosis, 
anxiety state, to 10 percent; changed the name of pleurisy, 
chronic, with healed fractures of the 5th-8th ribs, to pleural 
cavity injuries with healed fractures of the 5th-8th ribs, 
reducing the assigned evaluation from 30 percent to 20 
percent; granted service connection for a wound of the left 
Muscle Group IV, with an evaluation of 20 percent, which 
incorporated the prior 10 percent for service-connected scars 
of the left posterior chest, Muscle Group XX, residual of 
gunshot wounds; and granted an increased rating of 30 percent 
for a wound of the right scapula, Muscle Group IV, residuals 
of gunshot wounds.  All of the above changes were effective 
December 20, 1948.  The Veteran's combined rating continued 
to be 70 percent prior to December 29, 1946 and 60 percent 
beginning December 29, 1946.  The Veteran was notified in 
February 1949 that his claim had been reconsidered and that 
there would be no change in the prior evaluation assigned his 
service-connected disabilities.

The Court has consistently stressed the rigorous nature of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.

It was contended on behalf of the Veteran in October 2009 
that the RO failed to take the provision of 38 C.F.R. § 3.344 
into consideration and that the Court indicated in Heerdt v. 
Derwinski, 1 Vet.App. 551 (1991) that the failure to consider 
the aforementioned regulation requires that the reductions be 
considered void.  

The Board would note that 38 C.F.R. § 3.344 (2009) involves 
stabilization of disability ratings and only applies to 
ratings in effect for more than five years, which would not 
apply to the ratings in effective at the time of the January 
1949 rating, as service connection was effective December 2, 
1945, less than five years earlier.  Additionally, with 
respect to the contention that the Veteran was not notified 
of the rating reductions in accordance with the provisions of 
38 C.F.R. § 3.105 (2009), the Board would note that the 60 
day notice requirement is only applicable to cases involving 
"a reduction or discontinuance of compensation payment 
currently being made".  However, in this case there was no 
overall reduction in compensation payments, as the Veteran's 
combined rating was 60 percent both before and after the 
rating decision.

With respect to any claim that the diagnostic criteria were 
incorrectly applied in the rating decision at issue, which 
would include any claims that the disabilities should be 
named differently, the Veteran is essentially expressing 
disagreement as to how the RO weighed the evidence in the 
January 1949 rating decision.  In fact, the actions taken by 
rating decision in January 1949 did not change the Veteran's 
overall combined rating.  The change in names of the 
respiratory and left chest disabilities by rating decision in 
January 1949 was not the equivalent of severing service 
connection for the disabilities; in fact, the prior left 
chest disability was incorporated into the designated 
disability in the January 1949 rating decision.  

Even if there was some evidence on which a grant of a higher 
evaluation could have been awarded in January 1949, this is 
not a basis for a valid CUE claim.  See 38 C.F.R. § 
20.1403(d)(3) (2009).  The Court has made it clear that a 
disagreement as to how the facts were weighed or evaluated, 
which is essentially what has been contended, does not 
provide a basis to find clear and unmistakable error.  See 
Russell, 3 Vet. App. at 313-14; see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996).  Based on the above, the Board 
concludes that the January 1949 rating decision constituted a 
reasonable exercise of rating judgment under the law, in 
light of the medical evidence at the time.  

Consequently, for reasons stated above, CUE was not shown in 
the actions taken in the January 1949 decision, including 
reducing the ratings for service-connected psychiatric and 
respiratory disabilities and changing the names for some of 
the service-connected disabilities.  






	(CONTINUED ON NEXT PAGE)





ORDER

The January 1949 rating decision did not contain CUE in 
reducing the rating for service-connected psychiatric 
disability from 30 percent to 10 percent; accordingly, the 
appeal is denied.

The January 1949 rating decision did not contain CUE in 
changing the name of the service-connected respiratory 
disability and in reducing the rating from 30 percent to 20 
percent; accordingly, the appeal is denied.

The January 1949 rating decision did not contain CUE in 
changing the name of the service-connected left chest 
disability and in changing the rating from 10 percent to 20 
percent; accordingly, the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


